

	

		II 

		109th CONGRESS

		1st Session

		S. 373

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2005

			Mr. Harkin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Farm Security and Rural

		  Investment Act of 2002 to provide for a program to develop and demonstrate the

		  cost-effective operation of a fleet of renewable hydrogen passenger

		  vehicles.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Renewable Hydrogen Passenger Vehicle

			 Act of 2005.

		

			2.

			Renewable hydrogen transportation demonstration

			 program

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					reductions in local air

			 pollution, greenhouse gas emissions, and oil imports resulting from the

			 introduction of vehicles with gasoline-powered internal combustion hybrid

			 electric engines will be only temporary, as improved fuel economy of the hybrid

			 vehicles is offset by increases in vehicle miles traveled;

				

					(2)

					direct substitution of

			 farm-based renewable fuels for gasoline in gasoline-powered internal combustion

			 hybrid electric engines will result in further reductions in local air

			 pollution, greenhouse gas emissions, and oil imports;

				

					(3)

					for permanent reductions in

			 criteria pollutants, greenhouse gas emissions, and oil imports, Congress should

			 establish as a national goal the development of renewable hydrogen as a clean

			 effective energy carrier;

				

					(4)

					the development of vehicles

			 powered by hydrogen derived from domestic renewable resources such as ethanol,

			 energy crops, agricultural waste, landfill gas, municipal solid waste, wind

			 power, and solar electricity, will—

					

						(A)

						substantially and permanently

			 reduce local air pollution and greenhouse gas emissions;

					

						(B)

						improve the energy security

			 of the United States; and

					

						(C)

						create domestic jobs;

					

					(5)

					notwithstanding paragraph

			 (4), as of the date of enactment of this Act, the fuel cell technology required

			 to make the most efficient use of renewable hydrogen is too costly and has not

			 achieved the reliability necessary for consumer acceptance in the near

			 term;

				

					(6)

					in the near term (before

			 affordable and reliable fuel cell vehicles are developed), hydrogen-powered

			 internal combustion engine hybrid electric vehicles have been developed that

			 can achieve more than 90 percent of the environmental benefits and 100 percent

			 of the oil import reduction benefits of fuel cell vehicles;

				

					(7)

					in addition to robust

			 research and development for fuel cell vehicles, a program to develop and

			 demonstrate renewable hydrogen production and distribution technology is

			 justified;

				

					(8)

					reforming ethanol at a

			 vehicle fueling station may be the least costly method of producing renewable

			 hydrogen;

				

					(9)

					a low cost renewable hydrogen

			 vehicle demonstration program that will yield valuable information regarding an

			 interim transition strategy of using hydrogen-powered internal combustion

			 engine hybrid electric vehicles to pave the way for fuel cell vehicles once

			 fuel cell vehicles become affordable and reliable can be implemented in 1 year;

			 and

				

					(10)

					the introduction of

			 commercial hydrogen internal combustion engine hybrid electric vehicles can

			 provide the economic incentives to help stimulate development of hydrogen

			 fueling systems at existing gasoline fueling stations to convert ethanol to

			 hydrogen onsite, thereby significantly accelerating the adoption of super-clean

			 renewable hydrogen as an alternative to gasoline made from imported crude

			 oil.

				

				(b)

				Program

				Section 9007 of the Farm

			 Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended by adding

			 at the end the following:

				

					

						(c)

						Demonstration program

						

							(1)

							In general

							The Secretary of Energy, in

				coordination with the Secretary, shall conduct a 3-year program to develop and

				demonstrate the cost-effective operation of a fleet of at least 10 direct

				hydrogen passenger vehicles based on existing commercial technology under which

				the hydrogen is derived from ethanol or other domestic low-cost transportable

				renewable feedstocks.

						

							(2)

							Goals

							The goals of the program

				shall include—

							

								(A)

								demonstrating the

				cost-effective conversion of ethanol or other low-cost transportable renewable

				feedstocks to pure hydrogen suitable for eventual use in proton exchange

				membrane fuel cell vehicles at 1 or more local fueling stations, including

				hydrogen compression and storage necessary to fill vehicle tanks to their

				operational pressure, using existing commercial reforming technology or modest

				modifications of existing technology to reform ethanol or other low-cost

				transportable renewable feedstocks into hydrogen;

							

								(B)

								converting 10 or more

				commercially available internal combustion engine hybrid electric passenger

				vehicles to operate on hydrogen;

							

								(C)

								installing and operating an

				ethanol reformer or reformer of another low-cost transportable renewable

				feedstock (including onsite hydrogen compression, storage, and dispensing) at

				the facilities of a fleet operator not later than 1 year after commencement of

				the program;

							

								(D)

								operating the 10 or more

				hydrogen internal combustion engine hybrid electric vehicles for a period of 2

				years; and

							

								(E)

								collecting emissions and

				fuel economy data on the 10 hydrogen-powered vehicles over various operating

				conditions and weather conditions.

							

							(3)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this subsection $5,000,000.

						.

			

